DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 31, 2022.  Claims 13-15 and 17-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 102(a)(1)” section on pages 7-13 of the Applicant’s Response filed on January 18, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-27 rejected are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Concerning claim 13, line 9 of the claim recites the limitation of “the funnel”.  However, there is a lack of antecedent basis for this limitation in the claim.  The claim recites “a funnel portion”, but it is indefinite as to whether “the funnel” refers to the funnel portion, or if there is a separate element of a funnel.  For the purposes of compact prosecution, “the funnel” will be interpreted as “the funnel portion”.
Concerning claim 24, line 4 of the claim recites “the structure”, wherein it is indefinite as to which structure “the structure” is referring to given there are a number of structures.  For the purposes of compact prosecution, “the structure” will be interpreted as “the support structure”.
Claims 14, 15, and 17-27 are further rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 18-20, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0066075, hereinafter Russell) in view of Jenson et al. (US 2008/0269877, hereinafter Jenson).
Concerning claims 13 and 18, the Russell et al. prior art reference teaches an embolic protection device (Figure 1; 10), which is capable of being used for delivering a transcatheter temporary valve prosthesis for a blood vessel comprising: an expandable support structure (Figure 1; 11) having a distal (Figure 1; 18) and a proximal end (Figure 1; 20); a filter (Figure 1; 16, collection chamber may be defined as filter given it collects and filters emboli); and a conveyor (Figure 1; 22) which may include a funnel portion located at the proximal end (Figure 1; 28) and a tubular part located at the distal end (Figure 5E; 70), wherein the expandable support structure has a tubular shape when expanded (Figure 1; 11), and wherein the conveyor, the funnel portion, and the tubular part extend within the expandable support structure from the proximal to the distal end and includes a central passage configured for introducing other devices to the embolic protection device ([¶ 0050]), but it does not specifically teach a valve located at the distal end.
However, the Jenson reference teaches an embolic protection device, that also acts as a transcatheter temporary valve prosthesis for a blood vessel (Figure 1A; 102) comprising: an expandable support structure (Figure 1A; 140) having a distal (Figure 1A; 146) and a proximal end (Figure 1A; 144); a valve located at the distal end (Figure 1A; 106), wherein the valve includes several leaflets (Figure 1A; 152), and a conveyor (Figure 1A; 112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the embolic protection device of the Russell reference include the valve located at the distal end as in the Jenson reference, therein having the device be a transcatheter temporary valve prosthesis for a blood vessel to provide a 
Concerning claim 14, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Russel reference further teaches the filter (Figure 1; 16) and conveyor (Figure 1; 22) being combined to form a single element.
Concerning claim 15, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Russell reference further teaches the filter (Figure 1; 16) being located against an inner wall of the support structure (Figure 1; 12).
Concerning claims 19 and 20, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Russell reference further teaches that the device is configured for deployment and positioning in an anatomic operating site with the function of supporting blood circulation in case of acute significant valve insufficiency ([¶ 0010]).
Concerning claim 23, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Jenson reference teaches the valve being located within the support structure (Jenson; Figure 1A; 106) and the Russell reference teaches the filter and the conveyor being located within the support structure (Jenon; Figure 1; 22, 16).
Concerning claim 25, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Jenson reference further teaches that the valve (Jenson; Figure 1A; 106) is formed in an area between a tubular part of the conveyor (Jenson; Figure 1A; 112) and the expandable support structure (Jenson; Figure 1A; 108).
Concerning claim 26, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Jenson reference further teaches 
Concerning claim 27, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Russell reference teaches a wide opening of the funnel portion of the conveyor opening towards the proximal end (Figure 1; 22).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0066075, hereinafter Russell) in view of Jenson et al. (US 2008/0269877, hereinafter Jenson) as applied to claims 13-15, 18-20, 23, 25-27 above, and further in view of Jimenez et al. (US 2015/0342602, hereinafter Jimenez).
Concerning claim 17, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 15, but does not specifically teach the distal end of the conveyor including a bi-directional normally closed valve, configured to be crossed on demand to perform a leak-free introducer for other devices.
However, the Jimenez reference teaches a conveyor for allowing access into the heart, therein being in the same field of endeavor as the Russell and Jenson references, wherein the Jimenez teaches that said conveyor may include a flexible valve or self-sealing membrane to provide re-access, wherein said valve is positioned at the distal tip of the conveyor ([¶ 0154]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the conveyor of the Russell and Jenson combination include a bi-directional normally closed valve at the distal end as in the Jimenez reference to provide a self-sealing access valve or port for a conveyor providing access into the heart (Jimenez; [¶ 0154]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0066075, hereinafter Russell) in view of Jenson et al. (US 2008/0269877, hereinafter Jenson) as applied to claims 13-15, 18-20, 23, 25-27 above, and further in view of Krahbichler (US 2015/0202038).
Concerning claim 21, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, but does not specifically teach an epiaortic vessel deflector configured for placement along the epiaortic vessels for preventing debris into them.
However, the Krahbichler reference teaches a device for delivery of medical devices to a cardiac valve, therein being in the same field of endeavor as the Russell reference, wherein the reference further teaches an epiaortic vessel deflector configured for placement along the epiaortic vessels for preventing debris into them (Figure 4B; 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the prosthesis of the Russell and Jenson combination include the epiaortic vessel deflector of the Krahbichler reference to provide an embolic protection unit for the epiaortic vessels and also to provide stabilization and anchoring of the prosthesis within the aortic arch (Krahbichler; [¶ 0050]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0066075, hereinafter Russell) in view of Jenson et al. (US 2008/0269877, hereinafter Jenson) as applied to claims 13-15, 18-20, 23, 25-27 above, and further in view of Cohn et al. (US 2005/0015112, hereinafter Cohn).
Concerning claim 22, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, but does not specifically teach two artery deflectors configured for placement in front of the coronary ostia, preventing debris embolization into the coronary arteries.
distal tip of 2) including a funnel portion located at the proximal end (Figure 1A; proximal hub of 2 includes funnel shaped end) and a tubular part located at the distal end (Figure 1C; distal tip of 2 is tubular), wherein the expandable support structure has a tubular shape when expanded (Figure 1C; 3) and wherein the conveyor includes a central passage configured for introducing other devices to the transcatheter temporary valve prosthesis (Figure 1C; distal tip of 2), wherein the prosthesis further includes two coronary artery deflectors configured for placement in front of the coronary ostia, preventing debris embolization into the coronary arteries (Figure 1B; 70 | [¶ 0088]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the prosthesis of the Russell and Jenson combination include the coronary artery deflectors of the Cohn reference to allow for filtering the ostia of branch vessels that may be located between valve commissures, such as the coronary ostia in the aorta (Cohn; [¶ 0088]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0066075, hereinafter Russell) in view of Jenson et al. (US 2008/0269877, hereinafter Jenson) as applied to claims 13-15, 18-20, 23, 25-27 above, and further in view of Vesely (US 2012/0035721).
Concerning claim 24, the combination of the Russell and Jenson references as discussed above teaches the prosthesis according to claim 13, wherein the Russell reference further teaches the support structure having a conical termination (Figure 2B; 32) joined to an internal catheter (Figure 2B; 26), but does not teach the termination of the support structure 
However, the Vesely reference teaches a transcatheter temporary valve prosthesis for a blood vessel (Figure 1A; 100) comprising: an expandable support structure having a distal and a proximal end (Figure 7; 130, 150); a valve located at the distal end (Figure 2; 140); a filter (Figure 1A; 130); and a conveyor (Figure 1B; 120), wherein the expandable support structure has a tubular shape when expanded (Figure 7; 130, 150), and wherein the conveyor includes a central passage configured for introducing other devices to the transcatheter temporary valve prosthesis (Figure 1B; 120), and further teaches the support structure having a conical termination comprising a plurality of tethering struts (Figure 7; 130) that are configured to join an internal catheter (Figure 7; proximal portion of 120 may be interpreted as an internal catheter), wherein the structure is collapsible from the expanded into the compressed state by pulling on the tethering struts (Figure 6; 125, pull wire is capable of being used to collapse the struts if utilized with an outer catheter).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the support structure of the Russell and Jenson reference include a conical termination as in the Jenson reference to couple the support structure to the inner catheter and to further include the tethering struts to collapse and expand the support structure as in the Vesely reference to provide a method of manually sliding and controlling the support structure relative an outer delivery sheath (Vesely; [¶ 0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/25/2022